Judgment, Supreme Court, Bronx County (Antonio I. Brandveen, J.), rendered November 18, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
Defendant’s claim that the trial court improperly interfered with his cross-examination of the prosecution’s witnesses is without merit. With the exception of two instances in which defense counsel was precluded from making offers of proof for matters it intended to explore, defendant failed to preserve his claims by specific and timely objection (People v Rosen, 185 AD2d 128, lv granted 80 NY2d 909). To the extent that the claims are preserved, the court did not abuse its discretion in limiting cross-examination on the issue of whether the officers involved in defendant’s arrest had gone to other locations and made other arrests on the day defendant was arrested or whether vials of crack were found near defendant since these matters were both collateral and speculative in nature. (See, People v Hudy, 73 NY2d 40, 56.)
In view of defendant’s prior record, the trial court did not abuse its discretion in imposing sentence (People v Farrar, 52 NY2d 302, 305). Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.